DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are pending, with claims 1, 3, 8, 10, 15 and 17 are amended and claims 21-23 are added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 and 5/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Other rejections
	Upon further consideration of the amended claims, further rejections are being provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Unclear Scope
Claim 1 recites, “wherein the at least one of the plurality of IP assets includes an instruction set executable by a downstream production tool, and the instruction set is tokenized and stored on the distributed ledger, and wherein the providing the party with access in accordance with the respective at least one of the aggregated IP licensing terms includes commanding the downstream production tool using the instruction set.” It is not clear whether the transaction enabling system is a smart wrapper with one or more processors or the claim is claiming a smart wrapper or combination of a distributed ledger. The scope is unclear4
"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention (i.e., claims 1-24) is directed to a judicial exception without significantly
more.
Under Step 1, Claims 8-14 area process claim which is a process.
Under Step 2A (Prong 1), The claims are directed to an abstract idea. The abstract idea is the
enabling of a transaction. The claim(s) recite(s), 

“aggregate intellectual property (IP) licensing terms corresponding to a plurality
of IP assets into aggregated IP licensing terms and add the aggregated IP licensing terms and plurality of IP references … to a distributed ledger; 

receive an IP addition request that includes an IP description value, wherein the IP addition request requests to add an IP asset to the plurality of IP assets based on the IP descriptive value;
…add the IP asset to the plurality of IP assets b adding, to the distributed ledger, an IP reference corresponding to the added IP asset and by adding to the distributed ledger, IP licensing terms corresponding to the added IP asset to the aggregated IP licensing terms, 
	Wherein the distributed ledger includes distributed memory locations located across multiple devices, and distributed memory locations are configured to agree on a consistency of data added to the distributed ledger,  the data including the IP reference…”

corresponding to the added IP asset and the added IP licensing terms corresponding to the
added IP asset, and to update the distributed ledger accordingly; and in response to receiving an input from a party, execute an operation on the distributed ledger to provide the party with access to at least one of the plurality of IP assets and commit the party to a respective at least one of the aggregated IP licensing terms, wherein the smart contract wrapper provides the part with access to the at least which can be grouped as certain method of organizing human activity which includes include legal agreements including contracts (licensing terms) and/or legal obligations.
Under Step 2A (Prong 2), This judicial exception is not integrated into a practical application
because the claim does not provide an additional element or combination of elements as a whole that
reflects an improvement to a computer, or an improvement to other technology or technical field. In
particular the aggregation of licensing terms, accessing the aggregated IP licensing terms, interpreting an 
IP value and add IP licensing terms are similar to merely including instructions to implement an abstract
idea on a computer or merely using a computer as a tool to perform an abstract idea.
Under Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the claim(s) do not implement an element which
provides a computer function that is not considered patent eligible. For example, the aggregation of
licensing terms, accessing the aggregated IP licensing terms, interpreting an IP value and add IP licensing
termsis similar to computer functions of collecting information, analyzing it and displaying certain results
of the collection and analysis, or electronic record keeping [see e.g., Alice Corp, 1345. Ct at 2359 (creating
and maintain “shadow accounts”; Ultramercial, 772 F.3d at 716 (updating an activity log)] or receiving or
transmitting data over network, e.g., using the Internet together data [see e.g., buySAFE, Inc., v. Google.,
765 F.3d, 1350, 1355 (Fed. Cir. 2014) ( also explain how creating a contractual relationship is patent
ineligible).

Regarding claims 8 and 15 are rejected for the same reasons as claim 1
Regarding claims 2-7, 9-14 and 16-24 the claims do not provide an additional element that provides a meaningful limitation but are more closely similar to creating a contract relationship.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROLLINS et al (US 2017/0193619).
As per claims 1, 8 and 15, Rollins discloses a transaction-enabling system comprising: a smart contract wrapper [see Rollins: [0007] [0013-0015], and [0052-0053], comprising 
one or more processing devices that execute computer-executable instructions (FIG. 1) (100)(101)(180)[0025-0026] configured to: 
aggregate intellectual property (IP) licensing terms corresponding to a plurality of IP assets into aggregated IP licensing terms and add the aggregated IP licensing terms and a plurality of IP references respectively corresponding to the plurality of IP assets to a distributed ledger; 
[see Rollins: [0014-0015]; [0061-0065], [0083], [0086-0091], and [0111-0121];
receive an IP addition request that includes an IP description value, wherein the IP addition request requests to add an IP asset to the plurality of IP assets based on the IP description value;[see Rollins, 0023-0024; 0056-0058 and 0074]
 in response to the IP addition request, add the IP asset to the plurality of IP assets by adding, to the distributed ledger, an IP reference corresponding to the added IP asset, and by adding, to the distributed ledger, IP licensing terms corresponding to the added IP asset to the aggregated IP licensing terms wherein the distributed ledger includes distributed memory locations located across multiple devices, and the distributed memory locations are configured to agree on a consistency of data added to the distributed ledger, the data including the IP reference corresponding to the added IP asset and the added IP licensing terms corresponding to the added IP asset, [0014-0015]; [0061-0065], [0083], [0086-0091], and [0111-0121] and to 
update the distributed ledger accordingly; and in response to receiving an input from a party, execute an operation on the distributed ledger to provide the party with access to at least one of the plurality of IP assets and commit the party to a respective at least one of the aggregated IP licensing terms, wherein the smart contract wrapper provides the party with access to the at least one of the plurality of IP assets in accordance with the respective at least one of the aggregated IP licensing terms. [see Rollins: 0042, 0052, 0066-0067, 0078, 0080, and 0082].

	As per 2 and 16, wherein the distributed ledger comprises at least one instruction set, and wherein an operation on the distributed ledger provides provable access to the at least one instruction set.[0084; 0088]

As per claim 3, wherein the smart contract wrapper is further structured to embed at least one IP licensing term for intellectual property in the distributed ledger [see Rollins: 0019-0033-0034, 0045, 0049, and 0074].

As per claim 4, wherein the smart contract wrapper is further structured to verify a chain of licensing and sublicensing corresponding to at least one of the plurality of IP assets. [0019-0033-0034, 0045, 0049, and 0074]
As per claim 5, wherein the at least one instruction set comprises a smart contract term operation, and wherein the smart contract term operation provides at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization.[0084; 0088]

As per claim 6, wherein the aggregated IP licensing terms further comprise an attribute selected from a list of attributes consisting of: usage rights, fields of use, field exclusivity, partial exclusivity, pools, standard terms, technology transfer terms, performance-related rights, further obligations to a user, user selections, limitations, time frames, and royalty rates.[0004; 0034]

As per claim 7, further comprising a data store (FIG. 1)(150) having a copy of the distributed ledger stored thereon, and wherein the plurality of IP references further comprises a reference to the data store for the at least one of the plurality of IP assets.[0090]

As per claim 9, wherein the distributed ledger comprises at least one instruction set, and wherein the method further comprises providing provable access to the at least one instruction set. [0084; 0088]


As per claim 10 further comprising executing an operation on the distributed ledger to provide the access to the added IP asset. [0083], [0088]-[0089]

As per claim 11, further verifying a chain of licensing and sublicensing for the plurality of IP assets [0083], [0088]-[0089].

As per claim 12, wherein each one of the at least one IP licensing terms further comprise an attribute selected from a list of attributes consisting of: usage rights, fields of use, field exclusivity, partial exclusivity, pools, standard terms, technology transfer terms, performance-related rights, further obligations to a user, user selections, limitations, time frames, and royalty rates. [0004; 0034]

As per claim 13, wherein the at least one instruction set comprises a smart contract term operation.[0015]

As per claim 14, herein the smart contract term operation provides at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization.[0036];[0037]
As per claim 17, wherein the smart contract wrapper is further structured to embed at least one IP licensing term for intellectual property in the distributed ledger, and wherein executing an operation on the distributed ledger provides access to the intellectual property and commits an executing party to the aggregated IP licensing terms.[0033]

As per claim 18, wherein the smart contract wrapper is further structured to verify a chain of licensing and sublicensing corresponding to at least one of the plurality of IP assets.[0033];[0034]

As per claim 19, wherein the at least one instruction set comprises a smart contract term operation and wherein the smart contract term operation provides at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization. [0036]

As per claim 20, wherein the aggregated IP licensing terms further comprise an attribute selected from a list of attributes consisting of: usage rights, fields of use, field exclusivity, partial exclusivity, pools, standard terms, technology transfer terms, Title: performance-related rights, further obligations to a user, user selections, limitations, time frames, and royalty rates.[0034];[0080]

As per claim 21, wherein the instruction set includes a trade secret, and sub-sets of the instruction set are stored on different ones of the distributed memory locations located across the multiple devices. [0059];[0071]; [0100]

As per claim 22, wherein one of the plurality of IP assets is a digital item, and the smart contract wrapper is configured to retrieve the distributed ledger at a point of use of the digital item by the party to validate that the party is committed to a respective one or more of the aggregate IP licensing terms.[0061]; [0064]

As per claim 23, wherein the point of use of the digital item occurs in a streaming platform [0100]
As per claim 24, wherein the commanding the downstream production tool using the instruction set causes the downstream production to produce a physical product. [0100]







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692